DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation of US patent application 15/295,722 and corresponding claim of priority to provisional patent application 62/242735 is acknowledged.

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Claim Objections
Claims 16 and 20 are objected to because of the following informalities: they each recite that the mobile electronic device can include “a table computer,” which is assumed to be a typographical error and will be interpreted as “a tablet computer” in accordance with paras. [0003] & [0064] of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites calculating a fall risk score from the received answers to the plurality of questions. Neither the claims, specification, nor drawings provide a sufficient written description of such a fall risk score calculation step that would convince one of ordinary skill in the art that Applicant had possession of the claimed limitation at the time of filing. Applicant claims, using functional language, a desired result (i.e. calculation of a fall risk score) but the disclosure fails to identify how the function is performed or achieved (see MPEP 2163.03(V)). Para. [000138] of Applicant’s specification provides the only mention of a fall risk score: “Health info app 30 calculates a score from the answers to the listed questions and shares the score with the caregiver.” This disclosure provides no formula or other sufficient description of how the risk score is actually calculated, which particular questions are used, or any other details about the fall risk score that would convince one of ordinary skill in the art that Applicant had possession of this limitation at the time of filing. Accordingly, claim 7 does not comply with the written description requirement and is rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-20 are directed to a non-transitory computer readable medium (i.e. a manufacture) such that each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites retrieving bed data including at least one of the following: a position of a siderail of a particular bed of the plurality of beds, a status of a brake of the particular bed, a height of a litter frame of the particular bed, or a status of an exit detection system of the particular bed; communicating the bed data; communicating rounding data relating to a caregivers performance of his or her rounding duties; receiving rounding information from the caregiver regarding a performance of his or her rounding duties; and transmitting the rounding information. 
But for the recitation of generic computer components like a mobile electronic device having a processor and display and a server hosted on a computer network of a healthcare facility, each of these steps, when considered as a whole, describe the collection and sharing of information relating to a clinical or healthcare work environment, which falls into the category of certain methods of organizing human activity because these types of data could be manually collected and communicated among clinical staff in a healthcare workplace (e.g. by a nurse observing bed data and sharing with colleagues while providing information about their rounding duties to a supervisor). Thus, claim 1 recites an abstract idea. 
Dependent claims 2-20 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-15 and 17-19 recite further limitations that, under their broadest reasonable interpretations, merely further limit the abstract idea identified above. 
Specifically, claims 2-4, 9-11, 13-14, and 17-19 describe receiving and outputting additional types of information relating to healthcare facility operations, which amount to an abstract idea under the same analysis as above for the receiving and communicating of bed data. 
Claim 5 describes providing additional information about a patient, which could be provided to a clinical worker manually, e.g. by obtaining a list of assigned patients or detailed patient chart. 
Claim 6 describes providing patient-related questions to and receiving answers from a caregiver associated with a patient, which could be achieved manually in a clinical workplace by a caregiver filling out a provided questionnaire or other form on behalf of a patient. 
Claim 7 describes calculating a fall risk score based on the answers to the questions, which could be achieved manually in a clinical workplace by a caregiver tallying up items on a fall risk checklist and providing some type of corresponding score.
Claim 8 describes allowing an administrator of the healthcare facility to customized the plurality of questions, which could be manually achieved in a clinical workplace by an administrator choosing applicable questions for the fall risk checklist or questionnaire. 
Claim 12 describes further transmission of the rounding data, which could be achieved manually in a clinical workplace by sending such data to another supervisor or administrator in the facility.
Claim 15 merely specifies the type of rounding data collected, each of which are types of information that a clinical worker would be capable of collecting and providing. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a non-transitory computer readable medium with computer executable instructions stored thereon adapted to be executed by a processor of a mobile electronic device having a display used to perform the steps; retrieval of bed data wirelessly from a server hosted on a computer network of a healthcare facility, the server being in communication with a plurality of beds positioned within a healthcare facility; display of the various data (e.g. bed data and rounding data) on the display of the mobile electronic device; and transmission of the rounding information to the computer network of the healthcare facility. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic clinical environment).
Further, the use of a server to wirelessly retrieve data for display on a mobile electronic device of a caregiver amounts to the words “apply it” with a computer because computing components recited at a high level of generality (i.e. a server hosted on a network and a mobile electronic device having a display) are utilized as tools with which to digitize the collection and sharing of clinical workplace information that could otherwise be provided manually among clinical staff. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-20 is also not integrated into a practical application under a similar analysis as above. Claims 2-15 and 17-19 merely further limit the abstract idea (as explained above) and are performed with the same additional elements of claim 1, and thus these claims do not provide integration into a practical application under the same analysis as claim 1. Claims 16 and 20 specify that the mobile electronic device is a smart phone or tablet computer, which are both still computing elements recited at a high level of generality used to digitize the data sharing steps such that they amount to the words “apply it” with a computer as explained above for claim 1. Claim 20 further specifies that the wirelessly retrieved bed data is retrieved from the server using WiFi communications between the mobile electronic device and a wireless access point of the computer network of the healthcare facility. This also merely serves to digitize the retrieval and sharing of clinical workplace data using generic computing technologies and techniques such that it also amounts to the words “apply it” with a computer. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile electronic device having a display and processor to execute stored instructions (e.g. a smartphone or tablet computer) and a wirelessly connected server hosted on a computer network of a healthcare facility used to perform the information collection and sharing steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes the following portions of Applicant’s specification:
[0065]: “the electronic devices 32 include mobile electronic devices, such as smart phones 32a, laptops 32b, and/or tablets 32c”
[0074]: “All of the servers 52-62 may be conventional servers.”
[0079]: “Any conventional home-based Internet connection, such as WiFi, Digital Subscriber Lines (DSL), fiber optic connections, satellite connections, cellular connections, etc. may be used by home based users to communicate with vendor cloud 36.”
[00143]: “Various conventional beds may be used that are capable of reporting data regarding their use and status to a hospital’s local area network.” 
[00153]: “This disclosure is presented for illustrative purposes and should not be interpreted as an exhaustive description of all embodiments or to limit the scope of the claims to the specific elements illustrated or described in connection with these embodiments. For example, and without limitation, any individual element(s) of the described embodiments may be replaced by alternative elements that provide substantially similar functionality or otherwise provide adequate operation. This includes, for example, presently known alternative elements, such as those that might be currently known to one skilled in the art, and alternative elements that may be developed in the future, such as those that one skilled in the art might, upon development, recognize as an alternative.”
These disclosures do not indicate that the elements of the invention are particular machines and provide generic examples of computer hardware and communication techniques, such that one of ordinary skill in the art would understand that known types of computing devices communicating via conventional networking technologies are utilized to implement the invention. Further, Examiner notes that the functions of receiving or transmitting data over a network (i.e. retrieving bed data from a server, displaying data on a mobile device display, receiving and transmitting rounding data) are recognized as well-understood, routine, and conventional computer functions previously known to the industry as outlined in MPEP 2106.05(d)(II).
Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of a server hosted by a healthcare facility communicating bed data and other clinically-relevant information to and from a mobile electronic device is a well-understood, routine, and conventional combination, as evidenced by at least Fig. 1A & [0022] of Hsu (US 20160314270 A1); Fig. 6, [0002], & [0072] of Collins, JR et al. (US 20070210917 A1); Fig. 1 of McClain et al. (US 20170032648 A1); Fig. 1 of Girardeau et al. (US 20140266642 A1); and [0064]-[0067] of Kaigler et al. (US 20150095054 A1). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al. (US 20120089419 A1) in view of Hsu (US 20160314270 A1).
Claim 1
Huster teaches a non-transitory computer readable medium with computer executable instructions stored thereon adapted to be executed by a processor of a mobile electronic device having a display, the computer executable instructions, when executed, causing the processor to perform a method (Huster Fig. 2, [0078]-[0079], [0083], noting a bed 10 with control circuitry that can execute stored software instructions coupled to a display; the bed is movable as noted in [0069] such that the bed itself is considered a “mobile electronic device”) comprising: 
 (Huster [0009], noting bed status data including brake status, height of bed, and armed status of patient position monitoring system (i.e. exit detection system) is retrieved for display); 
display on the display of the mobile electronic device the bed data (Huster [0009], noting the bed data is displayed on the GUI of the bed); 
display on the display of the mobile electronic device rounding data relating to a caregiver's performance of his or her rounding duties (Huster [0015], [0146], noting the GUI of the bed displays a rounding checklist); 
receive rounding information from the caregiver regarding a performance of his or her rounding duties (Huster [0147], noting caregiver provides interactive selections to the displayed rounding checklist to provide input regarding which rounding tasks have been performed); and 
.  
In summary, Huster teaches a clinical management system that includes a GUI device for displaying and collecting data relating to bed status and rounding information. The GUI device includes wireless connectivity capabilities with a remote computer system to retrieve data for display and transmit data for storage as noted in [0080]-[0081] & [0091]. Further, the GUI device is contemplated as being embodied separately from the bed itself as noted in [0171]. However, though Huster contemplates communication of data to and from a remote computer system, it fails to explicitly disclose a server hosted on a computer network of a healthcare facility that is in communication with a plurality of beds positioned within the healthcare facility, wireless retrieval of the bed data from such a server rather than from the bed itself, nor transmission of the rounding information to the computer network of the healthcare facility. 
However, Hsu teaches an analogous bed status monitoring system whose architecture includes a server hosted on a computer network of a healthcare facility that is in communication with a plurality of beds positioned within the healthcare facility (Hsu Fig. 1, [0020], [0022], noting clinical server 105 in wireless communication with patient sensor system 101 that can include bed sensors, e.g. of a plurality of beds as noted in [0016] as would be understood from the context of the system being implemented in a hospital environment as noted in [0018]) and use of the server to facilitate the transmission of bed data from a bed to a GUI device of a user for display (Hsu [0022], [0027]-[0029], noting the sensor data is received from the clinical server at the patient monitoring device for display, which can include a mobile electronic device such as a smartphone or tablet as noted in [0029]). 
In other words, Huster already teaches a user interface device for receiving and displaying bed status data, as well as a remote computing device for transmitting and retrieving data for display. However, the user interface device of Huster communicates with the bed itself and thus does not retrieve the bed status information from a server as required by the instant claim. Hsu teaches a system that provides similar display functionality at a user interface device, but the user interface device of Hsu allows for both direct communication with the bed sensors as well as a clinical server. Providing data to a user interface device separate from the bed sensors and using a clinical server as an intermediary provide the benefits of allowing remote processing of the data prior to transmission to the user device (as suggested in Hsu [0022]) and provide a more lean and portable user interface device such that a caregiver can access the data from any location and is not required to be near the bed (as suggested by Hsu [0028]). One of ordinary skill in the art would therefore have found it obvious, before the effective filing date of the claimed invention, to modify the bed interface and remote computer system architecture of Huster to emulate the server- and mobile device-based architecture of Hsu to achieve the aforementioned benefits. 
Thus, Huster in view of Hsu teaches a system by which a caregiver can receive data at a mobile device from a remote computer system embodied on a server of a healthcare network computing network. The combination further teaches the transmission of a variety of caregiver inputs at the user interface to the remote computing system/server for storage in the patient’s record (Huster [0098]-[0099], [0109], [0122], [0129], noting input data relating to bed status, patient vitals, weight, and mattress settings can be sent to the remote computer for charting the patient’s medical record). Though the combination fails to explicitly disclose the transmission of the rounding data input by the caregiver as in [0147], it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to specifically allow the transmission of this type of information in addition to the already-disclosed types in order to keep an accurate record of completed rounding information for the patient in their electronic records. 
Claim 2
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches displaying on the display of the mobile device fall risk data, wherein the fall risk data indicates a fall risk of a patient assigned to the particular bed (Huster [0163], noting the interface receives and displays various patient scores, including risk scores).  
Claim 3
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: receiving location information from the server, the location information identifying a location of the particular bed within the healthcare facility; and displaying the location of the particular bed within the healthcare facility on the display of the mobile electronic device (Huster [0091], noting information concerning the room location (i.e. location of the particular bed) is received from remote computer systems (i.e. the server in the context of the combination) and displayed at the user interface).  
Claim 4
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: - 35 -receiving patient presence information from the server, the patient presence information identifying whether the patient is present on the particular bed or not; and displaying the patient presence information on the display of the mobile electronic device (Huster [0095]-[0096], noting bed status is received (in the context of the combination, from the server) and displayed at the interface, and that bed status can include data from a bed scale that determines exiting, out-of-bed, and patient position information considered equivalent to patient presence information).  
Claim 5
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches displaying a name of a patient assigned to the particular bed on the display of the mobile electronic device (Huster [0091], noting information concerning the patient’s name is received and displayed at the interface).  
Claim 12
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches transmitting the rounding information to the server (Huster [0098]-[0099], [0109], [0122], [0129], noting a variety of caregiver inputs at the user interface can be sent to the remote computer (i.e. server in the context of the combination); see also [0147], noting rounding data input at the user interface. As explained above for claim 1, these disclosures together suggest that it would be obvious to additionally transmit the rounding data in the manner described for the other types of data for storage in the patient’s medical record).  
Claim 15
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the rounding information includes a reminder to perform at least one of the following: activate a brake of the particular bed; put the particular bed into a low height condition; offer toileting assistance to a patient assigned to the particular bed; check for adequate lighting for the patient; check that a room in which the particular bed is located is cleared of spills; or assess the patient (Huster Fig. 44, [0146]).  
Claim 16
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the mobile electronic device is one of a smart phone or a tablet computer (Hsu [0029]).  
Claim 17
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches wherein the bed data further includes connectivity data indicating whether each of the plurality of beds is currently connected to the computer network of the healthcare facility, and wherein the method further includes displaying on the display of the mobile electronic device the connectivity data (Huster Fig. 48, [0017], [0159], noting the interface can display network connectivity information indicating the bed’s connectivity with the computer network).  
Claim 20
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 17, and the combination further teaches wherein the mobile electronic device is one of a smart phone or a tablet computer and the method includes wirelessly retrieving the bed data from the server using WiFi communications between the mobile electronic device and a wireless access point of the computer network of the healthcare facility (Hayes [0029], noting the user interface device can be a smartphone or tablet that communicates with the other components of the system (e.g. the server) via known connections like WiFi to obtain data, i.e. the bed data as in the combination).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huster and Hsu as applied to claim 1 above, and further in view of Hayes et al. (US 20140259414 A1).
Claim 6
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: displaying on the display of the mobile electronic device a plurality of questions for assessing  (Huster [0165], noting the user interface displays questions to be answered by a user).  	
In summary, the combination teaches a system that allows for clinical assessment questions to be displayed at the user interface so that answers from a user can be received relating to a particular patient. Though Huster contemplates handling fall risk data as noted in [0163]-[0164], the questions displayed as in [0165] are only disclosed as relating to a skin assessment tool and not assessing a fall risk as required by the instant claim. However, Hayes teaches an analogous clinical user interface that can display questions and receive answers about both skin assessment and fall risk in the same manner (Hayes [0101], noting a list of questions displayed at a user interface in the same manner as for the bed sore skin assessment questions disclosed in [0087] so that answers may be received from a caregiver). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the skin assessment-related display of questions and receipt of answers at a user interface as in the combination to interchangeably allow for fall risk-related questions and answers as in Hayes in order to facilitate the input of patient information relating to patient fall risk such that a means for obtaining and calculating the fall risk scores is provided (as suggested by Huster [0163]-[0165] & Hayes [0101]). 
Claim 7
Huster in view of Hsu and Hayes teaches the non-transitory computer readable medium of claim 6, and the combination further teaches calculating a fall risk score from the received answers to the plurality of questions (Hayes [0101], noting answers to displayed questions can be used to calculate a fall risk score; see also Huster [0164], noting manually input information (i.e. answers to displayed items) can result in a patient’s fall risk score being updated from low to high).  
Claim 8
Huster in view of Hsu and Hayes teaches the non-transitory computer readable medium of claim 6, but the present combination fails to explicitly disclose allowing an administrator of the healthcare facility to customize the plurality of questions. However, Hayes teaches that the user interface allows an administrator of a healthcare facility to customize the patient assessment questions (e.g. relating to fall risk) (Hayes [0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assessment questions of the combination so that they may be customized by an administrator as in Hayes in order to provide users with greater flexibility for carrying out patient care and assessment in a manner that reflects the judgment and opinions of the particular healthcare institution as well as allows for adjusting patient assessment tools based on emerging research and evidence (as suggested by Hayes [0095]-[0097]). 

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huster and Hsu as applied to claim 1 above, and further in view of Goodman et al. (US 20040128163 A1).
Claim 9
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: retrieving patient data from an electronic medical record server in communication with the computer network of the healthcare facility; and displaying the patient data on the display of the mobile electronic device, wherein the patient data includes a names of a patient (Huster [0091], noting patient information including patient name can be retrieved from a remote EMR system and displayed on the user interface).  
In summary, the combination shows that patient data including patient name may be retrieved and displayed at the user interface. However, the combination appears to only contemplate display of a single patient name at a time, and thus fails to explicitly disclose retrieving and displaying patient data that includes multiple names of multiple patients assigned to a particular caregiver. However, Goodman teaches use of user interface devices to display a list of multiple patients assigned to a particular caregiver for use in organizing rounding and charting duties (Goodman Figs. 5-7, [0075]-[0076], noting displays of patient lists of active patients that a caregiver needs to perform rounding duties for). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient data display functions of the combination to include display of multiple patients and their associated attributes in a list for a caregiver as in Goodman in order to provide clean and organized workflow data to a caregiver at the point of care to guide their rounding duties based on the most up-to-date patient information available (as suggested by Goodman [0060] & [0137]). 
Claim 10
Huster in view of Hsu and Goodman teaches the non-transitory computer readable medium of claim 9, and the combination further teaches wherein the patient data further includes health conditions of the patients assigned to the particular caregiver (Goodman Figs. 5-7, [0076], noting the patient listings include diagnoses associated with each patient).  
Claim 11
Huster in view of Hsu and Goodman teaches the non-transitory computer readable medium of claim 9, and the combination further teaches wherein the patient data further includes data indicating when rounding was last performed for the patients assigned to the particular caregiver (Goodman Figs. 5-7, [0076], [0137], noting the patient listings include colored indicators of visit codes having been entered for a patient, i.e. an indication of recent rounding having been performed for the patients).  
Claim 13
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, and the combination further teaches: retrieving patient data from an electronic medical record server in communication with the computer network of the healthcare facility; displaying the patient data on the display of the mobile electronic device,  (Huster [0091], noting patient information can be retrieved from a remote EMR system and displayed on the user interface).  
In summary, the combination shows that patient data may be retrieved and displayed at the user interface. However, the combination appears to only contemplate display of information for a single patient at a time, and thus fails to explicitly disclose retrieving and displaying patient data that includes a list of patients assigned to a particular caregiver, nor displaying additional information about a particular patient from the list of patients in response to a caregiver selecting the particular patient from the list of patients. However, Goodman teaches use of user interface devices to display a list of multiple patients assigned to a particular caregiver for use in organizing rounding and charting duties (Goodman Figs. 5-7, [0075]-[0076], noting displays of patient lists of active patients that a caregiver needs to perform rounding duties for) that allows for selection of individual patients to provide additional patient information (Goodman Fig. 7, [0061], [0082]-[0083], noting tapping on a patient brings up additional information associated with that patient including administrative and clinical data such as diagnostic codes, room information, visit history, etc. as seen in 704). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient data display functions of the combination to include display of multiple patients and their associated attributes in a list for selection by a caregiver as in Goodman in order to provide clean and organized workflow summary data to a caregiver at the point of care to guide their rounding duties based on the most up-to-date patient information available (as suggested by Goodman [0060] & [0137]), as well as to provide the ability to drill down into additional patient information as rounding is actually being performed (as suggested by Goodman [0061] & [0082]). 
Claim 14
Huster in view of Hsu and Goodman teaches the non-transitory computer readable medium of claim 13, and the combination further teaches wherein the additional information includes at least one of the following: a room to which the particular patient is assigned; an indication of whether the particular patient is in bed or out of bed; a fall risk of the patient; or a health condition of the particular patient (Goodman Fig. 7, [0082]-[0083], noting additional clinical and administrative information displayed upon selection of a patient includes diagnostic codes (i.e. a health condition), room information (i.e. a room assignment), etc. as seen in 704).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huster and Hsu as applied to claim 1 above, and further in view of Collins, JR et al. (US 20070210917 A1).
Claim 18
Huster in view of Hsu teaches the non-transitory computer readable medium of claim 1, showing a system that can obtain and display a variety of bed status data on a user interface. The combination further contemplates displaying certain data after a bed has been unplugged (Huster [0162]), but fails to explicitly disclose wherein the bed data further includes electrical connection data indicating whether each of the plurality of beds is currently plugged into an electrical outlet, and wherein the method further includes displaying on the display of the mobile electronic device the electrical connection data. However, Collins teaches an analogous bed sensor management system that monitors various bed status parameters of electrically connected beds and provides display of the bed parameters at a user device (Collins [0072]). The bed data of the system can include those measured by the system of the combination such as patient movement/exiting and brake status, as well as additional metrics like whether AC power is present or not, i.e. electrical connection data indicating whether the beds are plugged into an electrical outlet (Collins Tables 1-2, [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bed data collected and displayed by the system of the combination to additionally include electrical connectivity data as in Collins in order to provide a more comprehensive and less limited set of bed data parameters to a user so that an increased set of bed status data is communicated to a user and a more complete status of the monitored beds may be facilitated (as suggested by Collins [0045]). 
Claim 19
Huster in view of Hsu and Collins teaches the non-transitory computer readable medium of claim 18, and the combination further teaches wherein the bed data further includes angular data indicating whether each of the plurality of beds has a Fowler section elevated to an angle greater than a threshold, and wherein the method further includes displaying on the display of the mobile electronic device the angular data (Huster [0093], noting bed status display includes bed angle information as compared to a threshold).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (US 20140343968 A1) describes a bed management system that provides displays of patient bed statuses. Johnson et al. (US 20150187038 A1) describes a system to communicate with rounding staff to support hospital operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626